February 23, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           GABRIEL VASQUEZ, Appellant

NO. 14-11-00813-CV                      V.

       AT&T ADVERTISING, L.P. D/B/A AT&T YELLOW PAGES, Appellee
                        ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on August 9, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
GABRIEL VASQUEZ.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.